COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-419-CV
 
IN
RE WILLIAM COBB                                                             RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                           MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relator=s
petition for writ of mandamus and emergency motion to stay enforcement of
temporary injunction and is of the opinion that relief should be denied.[2]  Accordingly, relator=s
petition for writ of mandamus and emergency motion to stay are denied.
Relator shall pay all costs of this original
proceeding, for which let execution issue.
PER
CURIAM
 
PANEL: LIVINGSTON, J.;
CAYCE, C.J.; and DAUPHINOT, J.
 
DELIVERED:  November 25, 2009




     [1]See
Tex. R. App. P. 47.4.


     [2]See
Tex. Civ. Prac. & Rem. Code Ann. ' 51.014(a)(4) (Vernon 2008); Tex. R. App. P.
28, 29; In re Gorman, 1 S.W.3d 894, 895 (Tex. App.CFort Worth 1999, orig.
proceeding).